     Case 2:19-cv-08851-JVS-AGR Document 45 Filed 05/29/20 Page 1 of 2 Page ID #:341



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
10    ARTHUR EDWARD EZOR,                       )      NO. CV 19-8851-JVS (AGR)
                                                )
11                          Plaintiff,          )
                                                )      ORDER ACCEPTING FINDINGS AND
12        v.                                    )      RECOMMENDATIONS OF UNITED
                                                )      STATES MAGISTRATE JUDGE
13    JIM McDONNELL, et al.,                    )
                                                )
14                          Defendants.         )
                                                )
15
16             Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17    file, the Report and Recommendation of the United States Magistrate Judge
18    (“Report”) and the Objections. Further, the Court has engaged in a de novo review of
19    those portions of the Report to which Plaintiff has objected. The Court accepts the
20    findings and recommendation of the Magistrate Judge.
21             IT IS ORDERED that
22             (1) Defendants’ motion to dismiss the complaint (Dkt. Nos. 7, 28) is granted
23    with leave to file a First Amended Complaint; and
24             (2) Plaintiff’s request for sanctions is denied as without merit (Dkt. No. 17).
25             If Plaintiff chooses to file a First Amended Complaint, it must be filed within 30
26    days after entry of this Order, it must bear the docket number assigned to this case,
27    be labeled “First Amended Complaint,” and be complete in and of itself without
28    reference to the original complaint, attachment, pleading or other documents.
     Case 2:19-cv-08851-JVS-AGR Document 45 Filed 05/29/20 Page 2 of 2 Page ID #:342



 1          Plaintiff is advised that if he fails to file a timely and corrected First
 2    Amended Complaint within 30 days after the entry of this order, this action may
 3    be dismissed.
 4          The case is referred back to the Magistrate Judge for further proceedings.
 5
 6
 7    DATED: May 29, 2020
                                                         JAMES V. SELNA
 8                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
